Citation Nr: 1333439	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-43 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for paranoid schizophrenia, posttraumatic stress disorder (PTSD), and a nervous condition.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sarcoidosis (now claimed as liver disease).

4.  Entitlement to an increased compensable evaluation for service-connected tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to August 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this holding, and the fact that the Veteran has been variously diagnosed with schizophrenia and bipolar disorder, as well as initiated claims for service connection for paranoid schizophrenia, depression, and PTSD, the issue on the title page, upon reopening the Veteran's claim, has been recharacterized more broadly, as listed above.  The Board notes, however, that the scope of the current claim is one for service connection for a mental disability that had its onset during service.  For these reasons, the previous claim seeking service connection for depression secondary to service-connected tension headaches denied in a December 1998 rating decision is not before the Board.    

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is of record.  During the course of the hearing, it became apparent that the Veteran's theory of entitlement to service connection for liver disease was that he developed such disease from sarcoidosis.  See Board hearing transcript pages 7 and 9.  Entitlement to service connection for sarcoidosis was previously denied in a March 2006 rating decision.  For these reasons, the Board has recharacterized the issue as reflected on the title page.  

A review of the Virtual VA paperless claims processing system revealed VA outpatient treatment records dated August 2011 to December 2012 and a copy of the May 2013 hearing transcript.

The issues of entitlement to an increased evaluation for tension headaches, whether new and material evidence has been received to reopen a claim for service-connection for sarcoidosis (now claimed as liver disease), and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence submitted since the September 1996 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and triggers VA's duty to assist by obtaining a medical opinion. 


CONCLUSIONS OF LAW


1.  The September 1996 rating decision, which denied a claim for entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the final September 1996 rating decision, which denied the claim of entitlement to service connection for PTSD, is new and material, and thus the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

In this decision, the Board reopens the Veteran's claim for service connection for an acquired psychiatric disorder.  As such, no discussion of VA's duty to notify and assist is necessary. 

Legal Criteria

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Courts have held that 38 C.F.R. § 3.156(b)  requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8   (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369   (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

Analysis

In a November 1991 rating decision, the RO denied service connection for a psychiatric disorder (paranoid schizophrenia).  In a March 1993 rating decision, the RO declined to reopen a claim for service connection of a nervous condition.  In a September 1996 rating decision, the RO denied a claim for service connection for PTSD on the basis that the evidence did not show that the Veteran had PTSD during service, suffered a stressor, or carried a current diagnosis.  (Although the Veteran newly characterized his mental disorder as "PTSD," it was clear from the Veteran's statements that he was continuing to seek service connection for the same claimed mental disability that he believed had its onset during service.  The claim was not based on a factual basis distinct from the prior claims seeking direct service connection.)  The evidence considered at the time of the 1996 decision consisted of service treatment records, post-service treatment records, and the Veteran's contentions.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on September 28, 1996.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362; see also Buie, 24 Vet. App. at 251-52.  Thus, the September 1996 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012). 

The RO received the instant petition to reopen the claim in September 2008.  The Veteran was continuing to seek service connection for a mental disability he believed had its onset during service.  The claim was not based on a factual basis distinct from the prior claims seeking direct service connection.  Thus, new and material evidence was required to reopen the claim.  See Boggs v. Peake, 520 F.3d 1330 (2008).  In a November 2008 rating decision, the RO declined to reopen the claim on the basis that new and material evidence had not been submitted.  The evidence considered at this time consisted of the Veteran's service treatment records, VA outpatient treatment records from January 1990 to November 2008, and statements from the Veteran.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on December 4, 2008.   In December 2008, the Veteran filed a notice of disagreement and perfected his appeal with the timely submission of a VA Form 9 in November 2009.

The Veteran's VA outpatient treatment records from November 2008 to December 2012 have been obtained and show that the Veteran has been continuously treated for his diagnosed schizophrenia.  Treatment records further show that the Veteran's condition has been characterized by symptoms of increased energy, nervousness and anxiety.  However, there is no indication as to whether this condition was caused by or otherwise related to the Veteran's military service.  

At the Veteran's May 2013 Board hearing, the Veteran testified that he began experiencing symptoms of his schizophrenia a couple of months before he got out of the military.  He further stated that he saw a psychiatrist while in the service and that he was told to wait and seek treatment after he was discharged.  He says he was provided therapy on two occasions in service, but no medication or other treatment.  The Veteran reported that he began to hear voices while he was in service and that he has been hearing those voices ever since.  Last, the Veteran stated that he sought treatment at the VA Medical Center in Dallas, Texas after he got out of service.

The Veteran's VA outpatient treatment records and testimony constitute new evidence as they were not previously considered by the RO.  Since the lack of evidence demonstrating that the Veteran had a psychiatric disorder in service was the basis for the initial denial of the claim and a lack of new and material evidence in subsequent decisions, in order to be material, any new evidence must relate to this unestablished fact and/or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303 (2012); see also Shade, 24 Vet. App. at 117. 

The Veteran's VA outpatient treatment records and testimony essentially indicate that his current psychiatric disorder is possibly related to psychiatric symptoms that may have occurred in military service.  The Board notes that the Veteran's statements are presumed credible for the purposes of determining whether new and material evidence has been submitted.  In short, the new evidence relates to an unestablished fact of onset and continuity.  Hence, it is material.  It also triggers VA's duty to assist by providing a medical opinion, as the VA outpatient treatment records did not conclusively opine that the Veteran's current psychiatric disorder was etiologically related to military service.  As new and material evidence has been received, the claim is reopened.  The Veteran's appeal to this extent is allowed.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for paranoid schizophrenia, PTSD, and a nervous condition, hereafter referred to as an acquired psychiatric disorder; the appeal is granted to this extent.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim.  Having reopened the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, VA has a duty to assist the Veteran in the development of the claim by seeking a medical opinion on the question of causal nexus and obtaining any outstanding treatment records.  Further, with regard to the issues of service connection for liver disease and an increased evaluation for tension headaches, remand is required in order to obtain additional treatment records.

First, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2013).  The duty to assist includes obtaining records in the custody of a Federal department or agency, including VA medical records and relevant Social Security Administration  (SSA) records, and making reasonable efforts to obtain private medical records. 38 C.F.R. § 3.159(c)(1), (2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Here, the Veteran indicated that he was not working and that he was receiving SSA disability.  At the Board hearing, the Veteran testified that he was receiving disability benefits for his tension headaches.  The claims file does not reflect that such records are currently associated with the claims file.  Accordingly, as these records may have bearing on the Veteran's claim for an increased evaluation for tension headaches the AMC must attempt to obtain the Veteran's SSA records upon remand.  Additionally, the Veteran indicated that he began seeking treatment for his psychiatric illness and liver disease at the VA Medical Center in Dallas, Texas shortly after leaving the service.  The record reflects that the Veteran was discharged in August 1989.  An undated Report of Contact shows the Veteran's report of having been treated beginning in 1989 but that after having been advised that the earliest records were from March 5, 1990, the Veteran indicated that it was fine to proceed.  Subsequent hand written notations in the claims file indicate that the search for VA treatment records was performed through CAPRI.  A review of the claims file shows that the Veteran has reported on several occasions that his initial contacts with the Dallas VA Medical Center were in 1989.  See, e.g., December 1992 statement ("I started receiving treatment for my nervous disorder at VAMC, Dallas, Tx., Aug. 1989 thru March 1990.")  The record contains a February 22, 1990 mental hygiene clinic record.  As this record predates the March 5, 1990 record, the Board finds that the AMC/RO should specifically request records from 1989 to March 1990 pertaining to any treatment the Veteran received from the Dallas VA Medical Center.  The Veteran also reported receiving mental health treatment in service.  The Board notes that mental health records are often maintained separately from the veteran's clinical and dental records.  Thus, any available mental health records on the veteran should be specifically requested.

Second, remand is necessary to obtain a VA examination for the Veteran's claimed acquired psychiatric disorder.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

Here, the medical evidence of record shows that the Veteran is currently diagnosed with schizophrenia and has been diagnosed with bipolar disorder in the past. Further, the Veteran has provided statements that he began experiencing symptoms of a psychiatric disorder in service, most notably hearing voices.  The Veteran has indicated that these symptoms have continued to present.

Based upon the showing of currently diagnosed psychiatric disorder and the Veteran's lay statements regarding his symptoms, it appears that there is an indication that there may be a nexus between the current disabilities and active service.  As such, the duty to provide a VA examination is triggered.  McLendon, 20 Vet. App. at 83-86.  

Third, the Board will assist the Veteran in obtaining evidence that may reopen his claim for service connection for sarcoidosis (now claimed as liver disease).  The Veteran should be afforded a VA examination in order to ascertain a nexus for his claimed sarcoidosis and liver disease.  The Veteran's VA outpatient treatment records reflect that the Veteran has been diagnosed with sarcoidosis.  It has also been suggested by the Veteran's treatment providers that the Veteran's abnormal liver studies may be related to the sarcoidosis.  See, e.g., VA outpatient treatment record dated in May 2005.  Although the Veteran's service treatment records do not reflect a sarcoidosis or a liver condition, the Veteran has testified that he was diagnosed with a liver condition a couple of months after he left service.  He has further testified that he was informed by doctors in the military that he had sarcoidosis, but was not actively treated for it.  Based upon the showing of currently diagnosed sarcoidosis and associated liver dysfunction as well as the Veteran's lay statements regarding his symptoms, it appears that there is an indication that there may be a nexus between the current disabilities and active service.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should attempt to obtain treatment records from the VA Medical Center in Dallas, Texas dated from 1989 to March 1990 to include a search of archived/retired records if applicable.  If the AMC/RO cannot obtain the records, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in accordance with 38 C.F.R. § 3.159. 

2. Contact the NPRC and/or other appropriate agencies and request mental health records for the Veteran pertaining to any treatment he received.  If no such records can be obtained, the attempts to obtain the records should be documented in the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard in accordance with 38 C.F.R. § 3.159. 

3. Obtain a copy of any SSA decision awarding disability benefits for the Veteran and copies of all medical records upon which any such SSA disability benefit award was based.

4. After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine whether the Veteran's psychiatric disorder is related to service.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder had its onset in service or within the one year following his discharge from service or is otherwise etiologically related to service.  The Veteran had active service from December 1981 to August 1989.  The Veteran's lay statements should be taken into account.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

5. The Veteran should also be scheduled with an appropriate in-person examination to determine whether the Veteran has sarcoidosis and liver disease related to service.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that sarcoidosis and liver disease had its onset in service or within the one year following his discharge from service or is otherwise etiologically related to service.  The Veteran's lay statements should be taken into account.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


